Citation Nr: 0637148	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-35 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation of 100 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the veteran's PTSD was initially 
assigned a 30 percent disability rating, effective March 4, 
2002.  During the course of the appeal the veteran's 
disability rating for PTSD was increased by the originating 
agency to 50 percent in April 2004.  At that time, the RO 
determined that the assignment of March 4, 2002, for the 
effective date of service connection was clearly and 
unmistakable erroneous, and assigned a revised effective date 
of June 6, 2002, for his increased disability rating of 50 
percent.  In July 2005 the Board granted an increased 
evaluation of 70 percent throughout the initial evaluation 
period, and remanded the issue of entitlement to a 100 
percent initial evaluation for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action. 


REMAND

In its July 2005 remand, the Board directed the originating 
agency to adjudicate the veteran's claims for a total 
disability rating based on individual unemployability (TDIU) 
and service connection for hypertension as secondary to 
service-connected PTSD before returning the case to the 
Board.  The record does not reflect that the originating 
agency has adjudicated either of these claims.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance. 
Stegall v. West, 11 Vet. App 268 (1998).  

In addition, the record does not reflect that the originating 
agency has readjudicated the veteran's initial-rating claim 
based on the statement received from the veteran's wife in 
June 2006.  The veteran has not waived his right to have this 
evidence initially considered by the originating agency.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided any 
additional notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.   Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for hypertension on a 
secondary basis and inform the veteran of 
his appellate rights with respect to this 
decision.

5.  The RO or the AMC should also 
readjudicate the issue entitlement to an 
initial rating of 100 percent for PTSD.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case to the 
veteran and his representative and afford 
them the requisite opportunity to 
respond.

6.  If it has not been rendered moot, the 
claim for a TDIU should also be 
adjudicated.  The veteran should also be 
informed of his appellate rights with 
respect to this decision.


Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


